                                United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

    MICHAEL S. CRAFT                                        §
                                                            §      Civil Action No. 4:18-CV-81
    v.                                                      §      (Judge Schell/Judge Nowak)
                                                            §
    COMMISSIONER, SSA                                       §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the United States Magistrate Judge pursuant to

28 U.S.C. § 636. On February 8, 2019, the report of the Magistrate Judge (Dkt. #22) was entered

containing proposed findings of fact and recommendations that the Commissioner’s Opposed

Motion to Remand be granted, 1 that the Commissioner’s decision denying Plaintiff’s application

for Title II disability insurance benefits be vacated under sentence four of 42 U.S.C. 405(g), and

that the matter be remanded under the fourth sentence of 42 U.S.C. § 405(g) to the Commissioner

for further administrative proceedings, which shall include but is not be limited to (1) obtaining

medical expert testimony regarding the onset date of the claimant’s alleged disability and

(2) issuing a new decision prepared in accordance with all applicable rules and regulations

including specifically SSR 83-20.

         The court, having made a de novo review of the objections raised by Plaintiff (Dkt. #23),

as well as Defendant’s response (Dkt. #25), is of the opinion that the findings and conclusions of

the Magistrate Judge are correct, and the objections of Plaintiff are without merit. Therefore, the


1
 The Commissioner does not request in its Motion to Remand that the ALJ’s decision finding Plaintiff entitled to SSI
be reversed and Plaintiff specifically requests the court to affirm such decision. The court in granting the Motion to
Remand does not intend to disturb the portion of the Commissioner’s decision finding that Plaintiff was disabled as
of January 1, 2014 and entitled to SSI; the reversal herein is related only to the decision with respect to Plaintiff’s
application for DIB.
court hereby adopts the findings and conclusions of the Magistrate Judge as the findings and

conclusions of the court.

       It is, therefore, ORDERED that Commissioner’s Opposed Motion to Remand (Dkt. #16)

is GRANTED.

       It is further ORDERED that the Commissioner’s decision denying Plaintiff’s application

for Title II disability insurance benefits is VACATED and REMANDED under the fourth

sentence of 42 U.S.C. § 405(g) to the Commissioner for further administrative proceedings.

       It is further ORDERED that the Commissioner shall obtain any necessary medical expert

testimony within sixty (60) days of this Order.

       IT IS SO ORDERED.
            .   SIGNED this the 19th day of March, 2019.




                                                       _______________________________
                                                       RICHARD A. SCHELL
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
